      Case 3:19-cv-02937-X Document 1 Filed 12/12/19               Page 1 of 16 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


KATELYN HANKS,                                )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
RONSTE, LTD.,                                 )
                                              )
                       Defendant.             )

                                          COMPLAINT

        COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, her Complaint against Defendant, RONSTE, LTD., pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,


                                                  1
     Case 3:19-cv-02937-X Document 1 Filed 12/12/19                  Page 2 of 16 PageID 2



grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, RONSTE, LTD., is a Texas liability company that transacts business

in the State of Texas and within this judicial district.

        8.      Defendant, RONSTE, LTD., may be properly served with process via its

registered agent for service, to wit: c/o William Roth, Registered Agent, 11551 Forest Central

Drive #110, Dallas, TX 75243.

                                   FACTUAL ALLEGATIONS

        9.      On or about November 19, 2019, Plaintiff was a customer at El Pollito, a business

located at 3068 Forest Lane, Dallas, TX 75234 referenced herein as the “El Pollito.”

        10.     Defendant, RONSTE, LTD., is the owner or co-owner of the real property and

improvements that El Pollito is situated upon and that is the subject of this action, referenced

herein as the “Property.”

        11.     Plaintiff recently moved and now lives11 miles from El Pollito and the Property.

        12.     Plaintiff has visited the Property at least once before as a customer and advocate



                                                   2
     Case 3:19-cv-02937-X Document 1 Filed 12/12/19                  Page 3 of 16 PageID 3



for the disabled. Plaintiff intends on revisiting the Property within six months or sooner, as soon

as the barriers to access detailed in this Complaint are removed and the Property are accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when the

Property are made accessible, and to maintain standing for this lawsuit for Advocacy Purposes.

       13.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer living in the vicinity as well as for Advocacy Purposes, but does not intend to

re-expose herself to the ongoing barriers to access and engage in a futile gesture of visiting the

public accommodation known to Plaintiff to have numerous and continuing barriers to access.

       14.     Plaintiff’s access to the business(es) located at 3068 Forest Lane, Dallas, TX

75234, Dallas County Property Appraiser’s Parcel ID number 00000606992900000 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and she will be denied and/or limited in the future unless and until

Defendant, RONSTE, LTD., is compelled to remove the physical barriers to access and correct

the ADA violations that exist at the Property, including those set forth in this Complaint.

       15.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access at the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:


                                                  3
    Case 3:19-cv-02937-X Document 1 Filed 12/12/19                  Page 4 of 16 PageID 4



       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).


                                                 4
     Case 3:19-cv-02937-X Document 1 Filed 12/12/19               Page 5 of 16 PageID 5




       19.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer of the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again within six months or sooner as a

customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at the


                                                5
    Case 3:19-cv-02937-X Document 1 Filed 12/12/19                  Page 6 of 16 PageID 6



Property, but will be unable to fully do so because of her disability and the physical barriers to

access, dangerous conditions and ADA violations that exist at the Property that preclude and/or

limit her access to the Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       27.     Defendant, RONSTE, LTD., has discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       28.     Defendant, RONSTE, LTD., will continue to discriminate against Plaintiff and

others with disabilities unless and until Defendant, RONSTE, LTD., is compelled to remove all

physical barriers that exist at the Property, including those specifically set forth herein, and make

the Property accessible to and usable by Plaintiff and other persons with disabilities.

       29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed and/or made aware of prior to filing this

lawsuit that precluded and/or potentially limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:




                                                 6
Case 3:19-cv-02937-X Document 1 Filed 12/12/19                  Page 7 of 16 PageID 7



  (a)     ACCESSIBLE ELEMENTS:

  (i)     Near Unit 211, the accessible parking space has vertical rises exceeding ¼ inch, is

          not level and therefore in violation of Sections 303.2 and 502.4 of the 2010

          ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

          exit and enter their vehicle while parked at the Property.

  (ii)    Near Unit 211, the access aisle has vertical rises exceeding ¼ inch and is in

          violation of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property.

  (iii)   Near Unit 211, the accessible parking space is missing a proper identification sign

          in violation of Section 502.6 of the 2010 ADAAG standards. This violation made

          it difficult for Plaintiff to locate an accessible parking space.

  (iv)    Near Unit 211, the access aisle to the accessible parking space is not level due to

          the presence of an accessible ramp in the access aisle in violation of Section 502.4

          of the 2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.

  (v)     Near Unit 211, the accessible curb ramp is improperly protruding into the access

          aisle of the accessible parking space in violation of Section 406.5 of the 2010

          ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

  (vi)    Near Unit 211, the Property has an accessible ramp leading from the accessible

          parking space to the accessible entrances with a slope exceeding 1:12 in violation




                                             7
Case 3:19-cv-02937-X Document 1 Filed 12/12/19                   Page 8 of 16 PageID 8



           of Section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to access the units of the Property.

  (vii)    Near Unit 211, there is an excessive vertical rise at the base and top of the

           accessible ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

           standards. This violation made it dangerous and difficult for Plaintiff to access

           public features of the Property.

  (viii)   Near Unit 212, due to a wooden fence in the exterior accessible route that was

           closed, there are publicly accessible areas of the Property having accessible routes

           with clear widths below the minimum 36 (thirty-six) inch requirement as required

           by Section 403.5.1 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access exterior public features of the

           Property.

  (ix)     Due to the presence of the wooden fence and a lack of accessible parking spaces,

           the Property lacks an accessible route connecting accessible facilities, accessible

           elements and/or accessible spaces of the Property, including Units 212, 215, 217,

           218 and 219, in violation of Section 206.2.2 of the 2010 ADAAG standards. This

           violation made it difficult for Plaintiff to access public features of the Property.

  (x)      Near El Pollito, the access aisle has excessive vertical rises and is in violation of

           Sections 303.2 and 502.4 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

           the Property.




                                              8
Case 3:19-cv-02937-X Document 1 Filed 12/12/19                  Page 9 of 16 PageID 9



  (xi)     Near El Pollito, the accessible parking space is missing a proper identification

           sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

           made it difficult for Plaintiff to locate an accessible parking space.

  (xii)    Near El Pollito, the access aisle to the accessible parking space is not level due to

           the presence of an accessible ramp in the access aisle in violation of Section 502.4

           of the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

  (xiii)   Near El Pollito, the accessible curb ramp is improperly protruding into the access

           aisle of the accessible parking space in violation of Section 406.5 of the 2010

           ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

           exit/enter their vehicle.

  (xiv)    Near Unit 111, there are two accessible parking spaces that do not have a properly

           marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

           standards. This violation made it dangerous and difficult for Plaintiff to access the

           accessible entrances of the Property.

  (xv)     Near Unit 111, the accessible parking space is not level due to the presence of an

           accessible ramp in the accessible parking space in violation of Section 502.4 of

           the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

  (xvi)    Near Unit 111, the accessible curb ramp is improperly protruding into the

           accessible parking space in violation of Section 406.5 of the 2010 ADAAG

           Standards.    This violation made it difficult and dangerous for Plaintiff to

           exit/enter their vehicle.



                                             9
Case 3:19-cv-02937-X Document 1 Filed 12/12/19                  Page 10 of 16 PageID 10



   (xvii) Near Unit 111, the ground surfaces of the accessible spaces have vertical rises in

           excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

           broken or unstable surfaces or otherwise fail to comply with Sections 302 and 303

           of the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to access the units of the Property.

   (xviii) Near Unit 111, the accessible ramp side flares have a slope in excess of 1:10 in

           violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the units of the Property.

   (xix)   Near Unit 111, due to the placement of the accessible ramp, which is blocked

           when a vehicle is parked in the accessible parking space, the Property lacks an

           accessible route from accessible parking spaces to the accessible entrance of the

           Property in violation of Section 206.2.1 of the 2010 ADAAG standards. This

           violation made it difficult for Plaintiff to access the units of the Property.

   (xx)    Near Unit 111, there are two accessible parking spaces that are missing proper

           identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

           This violation made it difficult for Plaintiff to locate an accessible parking space.

   (xxi)   Near Unit 115, the accessible parking space has excessive vertical rises, is not

           level and therefore in violation of Sections 303.2 and 502.4 of the 2010 ADAAG

           standards. This violation made it dangerous and difficult for Plaintiff to exit and

           enter their vehicle while parked at the Property.

   (xxii) Near Unit 115, the access aisle has excessive vertical rises and is in violation of

           Sections 303.2 and 502.4 of the 2010 ADAAG standards. This violation made it




                                             10
Case 3:19-cv-02937-X Document 1 Filed 12/12/19                 Page 11 of 16 PageID 11



          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

   (xxiii) Near Unit 115, the accessible parking space is missing a proper identification sign

          in violation of Section 502.6 of the 2010 ADAAG standards. This violation made

          it difficult for Plaintiff to locate an accessible parking space.

   (xxiv) Near Unit 115, the access aisle to the accessible parking space is not level due to

          the presence of an accessible ramp in the access aisle in violation of Section 502.4

          of the 2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.

   (xxv) Near Unit 115, the accessible curb ramp is improperly protruding into the access

          aisle of the accessible parking space in violation of Section 406.5 of the 2010

          ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

   (xxvi) Near Unit 115, there is an excessive vertical rise along the accessible ramp in

          violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access public features of

          the Property.

   (xxvii) Near Unit 121, the access aisle has excessive vertical rises and is in violation of

          Sections 303.2 and 502.4 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.




                                            11
Case 3:19-cv-02937-X Document 1 Filed 12/12/19                   Page 12 of 16 PageID 12



   (xxviii)Near Unit 121, the accessible parking space is missing a proper identification sign

          in violation of sec Section tion 502.6 of the 2010 ADAAG standards. This

          violation made it difficult for Plaintiff to locate an accessible parking space.

   (xxix) Near Unit 121, the access aisle to the accessible parking space is not level due to

          the presence of an accessible ramp in the access aisle in violation of Section 502.4

          of the 2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.

   (xxx) Near Unit 121, the accessible curb ramp is improperly protruding into the access

          aisle of the accessible parking space in violation of Section 406.5 of the 2010

          ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

   (xxxi) The Property lacks an accessible route connecting accessible facilities, accessible

          elements and/or accessible spaces of the Property in violation of Section 206.2.2

          of the 2010 ADAAG standards. Specifically, there is no access route connecting

          Building 1 with Building 3 on the Property. This violation made it difficult for

          Plaintiff to access public features of the Property.

   (xxxii) Near Unit 301, the accessible parking space is missing a proper identification sign

          in violation of Section 502.6 of the 2010 ADAAG standards. This violation made

          it difficult for Plaintiff to locate an accessible parking space.

   (xxxiii)Near Unit 301, the access aisle to the accessible parking space is not level due to

          the presence of an accessible ramp in the access aisle in violation of Section 502.4

          of the 2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.



                                            12
   Case 3:19-cv-02937-X Document 1 Filed 12/12/19                   Page 13 of 16 PageID 13



       (xxxiv) Near Unit 301, the accessible curb ramp is improperly protruding into the access

               aisle of the accessible parking space in violation of Section 406.5 of the 2010

               ADAAG Standards. This violation made it difficult and dangerous for Plaintiff to

               exit/enter their vehicle.

       (xxxv) Near Unit 301, the Property has an accessible ramp leading from the accessible

               parking space to the accessible entrances with a slope exceeding 1:10 in violation

               of Section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

               and difficult for Plaintiff to access the units of the Property.

       (xxxvi) Near Unit 301, the accessible ramp side flares have a slope in excess of 1:10 in

               violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

               dangerous and difficult for Plaintiff to access the units of the Property.

       (xxxvii)Near Unit 301, there is an excessive vertical rise at the base and top of the

               accessible ramp in violation of Section 303.2 and 405.4 of the 2010 ADAAG

               standards. This violation made it dangerous and difficult for Plaintiff to access

               public features of the Property.

       (xxxviii)Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.



       30.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.     The removal of the physical barriers, dangerous conditions and ADA violations



                                                  13
   Case 3:19-cv-02937-X Document 1 Filed 12/12/19                   Page 14 of 16 PageID 14



alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        33.    All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        34.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        35.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, RONSTE,

LTD.., has the financial resources to make the necessary modifications.

        36.    Upon information and good faith belief, the Property have been altered since

2010.

        37.    In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        38.    Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, RONSTE, LTD., is required to remove the physical barriers, dangerous conditions

and ADA violations that exist at the Property, including those alleged herein.

        39.    Plaintiff’s requested relief serves the public interest.

        40.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

        41.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of



                                                 14
   Case 3:19-cv-02937-X Document 1 Filed 12/12/19                Page 15 of 16 PageID 15



litigation from Defendant, RONSTE, LTD., pursuant to 42 U.S.C. §§ 12188 and 12205.

       42.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, RONSTE,

LTD., to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, RONSTE, LTD., in violation of the ADA and

              ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant, RONSTE,

              LTD., from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, RONSTE, LTD., to (i) remove

              the physical barriers to access and (ii) alter the subject Property to make it readily

              accessible to and useable by individuals with disabilities to the extent required by

              the ADA;

       (d)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

                                             Dated: December 12, 2019.

                                             Respectfully submitted,

                                             Law Offices of
                                             THE SCHAPIRO LAW GROUP, P.L.

                                             /s/ Douglas S. Schapiro__________________
                                             Douglas S. Schapiro, Esq.
                                             Northern District of Texas ID No. 54538FL
                                             Attorney-in-Charge of Plaintiff
                                             The Schapiro Law Group, P.L.


                                               15
Case 3:19-cv-02937-X Document 1 Filed 12/12/19    Page 16 of 16 PageID 16



                                7301-A W. Palmetto Park Rd., #100A
                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com


                                Law Offices of
                                LIPPE & ASSOCIATES

                                Emil Lippe, Jr., Esq.
                                State Bar No. 12398300
                                Lippe & Associates
                                12222 Merit Drive, Suite 1200
                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                KATELYN HANKS




                                  16
